Exhibit 10.1

GTC BIOTHERAPEUTICS, INC.

AMENDED AND RESTATED 2002 EQUITY INCENTIVE PLAN

 

1. Purpose.

The purpose of the 2002 Equity Incentive Plan as amended and restated (the
“Plan”) of GTC Biotherapeutics, Inc. (f/k/a Genzyme Transgenics Corporation) is
to attract, retain and motivate persons who are expected to make important
contributions to the Company and its Affiliates, to provide an incentive for
them to achieve performance goals, and to enable them to participate in the
growth of the Company by granting Awards with respect to the Company’s Common
Stock. Certain capitalized terms are used herein as defined in Section 9 below.

 

2. Administration.

The Plan shall be administered by the Committee; provided that the Board may
(subject to any regulatory or exchange listing requirements) in any instance
perform any of the functions of the Committee hereunder. The Committee shall
select the Participants to receive Awards and, subject to the provisions of the
Plan, shall determine the terms and conditions of the Awards. The Committee
shall have authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the operation of the Plan as it shall from
time to time consider advisable, to interpret the provisions of the Plan, and to
remedy any inconsistencies or ambiguities. The Committee’s decisions shall be
final and binding. To the extent permitted by applicable law, the Committee may
delegate to one or more executive officers of the Company the power to make
Awards to Participants who are not Reporting Persons or Covered Employees and
all determinations under the Plan with respect thereto, provided that the
Committee shall fix the maximum amount of such Awards for all such Participants,
a maximum for any one Participant, and such other features of the Awards as may
be required by applicable law.

 

3. Eligibility.

All directors, employees and consultants of the Company or any Affiliate capable
of contributing to the successful performance of the Company are eligible to be
Participants in the Plan. Incentive Stock Options may be granted only to persons
eligible to receive such Options under the Code.

 

4. Stock Available for Awards.

(a) Amount. Subject to adjustment under Section 4(b), Awards may be made under
the Plan for up to Six Million Five Hundred Thousand (6,500,000) shares of
Common Stock, plus (1) the number of additional shares of Common Stock subject
to awards under the Company’s Amended and Restated 1993 Equity Incentive Plan
(the “1993 Plan”) which on or after April 2, 2004, expire or terminate
unexercised or are forfeited or settled in a manner that results in fewer shares
outstanding than were awarded under the 1993 Plan, which number of additional
shares will not exceed 2,178,388 shares (the maximum if all 1993 Plan shares
become available), plus (2) an annual increment of additional shares to be added
on December 31 of each year (an “Increase Date”), beginning in 2008, equal to
the lesser of (i) 1,500,000 shares or (ii) such other amount as may be
determined by the Board; provided, however, that in no event shall any such
annual increment cause the total maximum aggregate number of shares of Common
Stock which may be optioned and issued under the Plan to exceed the lesser of
(a) 10% of the shares of Common Stock deemed to be outstanding on the applicable
Increase Date (including for this purpose on an as-converted basis all
outstanding shares of capital stock then outstanding that are convertible into
Common Stock) and (b) 15,000,000 shares (which number shall be subject to
adjustment under Section 4(b)); and provided further that no more than 10% of
the maximum number of shares to be issued under the Plan may be granted as
Restricted Stock or Unrestricted Stock Awards. For purposes of calculating such
percentage limitation on Restricted Stock and Unrestricted Stock Awards, the
following Awards shall be disregarded: (i) any Award that is granted for
consideration of at least 100% of the Fair Market Value of the Common Stock on
the date of the respective grant



--------------------------------------------------------------------------------

(including Awards granted in lieu of the payment of cash bonuses that would be
consistent in amount with past cash bonus practices), and (ii) Awards that are
subject to performance-based vesting (including Awards subject to Section 8(k)).
If any Award made under the Plan expires or terminates unexercised or is
forfeited or settled in a manner that results in fewer shares outstanding than
were awarded, the shares subject to such Award, to the extent of such
expiration, termination, forfeiture or decrease, shall again be available for
award under the Plan. Common Stock issued outside of the Plan through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares available for Awards under the Plan. Shares issued under
the Plan may consist of authorized but unissued shares or treasury shares.

(b) Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee shall (subject in the case of Incentive Stock Options to any
limitation required under the Code) equitably adjust any or all of (i) the
number and kind of shares in respect of which Awards may be made under the Plan,
(ii) the number and kind of shares subject to outstanding Awards and (iii) the
exercise price with respect to any of the foregoing, provided that the number of
shares subject to any Award shall always be a whole number, and if considered
appropriate, the Committee may make provision for a cash payment with respect to
an outstanding Award.

(c) Limit on Individual Grants. The maximum number of shares of Common Stock
that may be granted in connection with all Awards within any fiscal year to any
one Covered Employee under the Plan shall not exceed 400,000 shares, except for
grants to new hires during the fiscal year of hiring which shall not exceed
600,000 shares, in each case subject to adjustment under Section 4(b).

 

5. Stock Options.

(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options”) or (ii) not intended to
comply with such requirements (“Nonstatutory Stock Options”). The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant; provided that a Nonstatutory Stock Option
granted to a new employee or consultant in connection with his or her hiring may
have a lower exercise price so long as it is not less than 100% of Fair Market
Value on the date he or she accepts the Company’s offer of employment or the
date employment commences, whichever is lower. No Option shall be an Incentive
Stock Option if not granted within ten years from the date on which the Plan or
an amendment thereto was last approved for purposes of Section 422 of the Code
(the date of such approval being the date on which the Plan or the respective
amendment was approved by the Board or the stockholders, whichever was earlier).

(b) Terms and Conditions. Subject to the provisions of the Plan, each Option
shall be exercisable at such times and subject to such terms and conditions as
the Committee may specify in the applicable grant or thereafter. The Committee
may impose such conditions with respect to the exercise of Options, including
conditions relating to applicable securities laws, as it considers necessary or
advisable.

(c) Payment. No shares shall be delivered upon exercise of any Option until
payment in full of the exercise price therefor is received by the Company. Such
payment may be made in whole or in part in cash or, to the extent permitted by
the Committee at or after the grant of the Option pursuant to any of the
following methods: (i) by actual delivery or attestation of ownership of shares
of Common Stock owned by the Participant, including vested Restricted Stock,
(ii) by retaining shares of Common Stock otherwise issuable pursuant to the
Option, (iii) for consideration received by the Company under a broker-assisted
cashless exercise program acceptable to the Company, or (iv) for such other
lawful consideration as the Committee may determine.

(d) Term of Option. The term of each Option granted under this Section 5 shall
not exceed ten years from the date the Option is granted.



--------------------------------------------------------------------------------

6. Stock Equivalents.

Subject to the provisions of the Plan, the Committee may grant rights to receive
payment from the Company based in whole or in part on the value of the Common
Stock (“Stock Equivalents”) upon such terms and conditions as the Committee
determines. Stock Equivalents may include without limitation phantom stock,
restricted stock units, unrestricted stock units, performance units, dividend
equivalents and stock appreciation rights (“SARs”). SARs granted in tandem with
an Option will terminate to the extent that the related Option is exercised, and
the related Option will terminate to the extent that the tandem SARs are
exercised. An SAR will have an exercise price determined by or in the manner
specified by the Committee of not less than 100% of the Fair Market Value of the
Common Stock on the date of the grant, or of not less than the exercise price of
the related Option in the case of an SAR granted in tandem with an Option. The
Committee will determine at the time of grant or thereafter whether Stock
Equivalents are to be settled in cash, Common Stock or other securities of the
Company, Awards or other property.

 

7. Stock Awards.

Subject to the provisions of the Plan, the Committee may grant shares of Common
Stock subject to forfeiture (“Restricted Stock”) and determine the duration of
the period (the “Restricted Period”) during which, and the conditions under
which, the shares may be forfeited to the Company and the other terms and
conditions of such Awards. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary. Subject to the provisions of the Plan, the
Committee also may make Awards of shares of Common Stock that are not subject to
restrictions or forfeiture, on such terms and conditions as the Committee may
determine from time to time (“Unrestricted Stock”).

 

8. General Provisions Applicable to Awards.

(a) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant specifying
the terms and conditions thereof and containing such other terms and conditions
not inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles. Subject to the
provisions of the Plan, the terms of any Award may include such continuing
restrictions and forfeiture and/or other penalty provisions relating to
competition or other activity detrimental to the Company as the Committee
determines.

(b) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

(c) Dividend, Cash Awards and Loans. Subject to the provisions of the Plan, in
the discretion of the Committee, any Award under the Plan may provide for
(i) dividends or dividend equivalents payable (in cash or in the form of Awards
under the Plan) currently or deferred with or without interest and (ii) cash
payments in lieu of or in addition to an Award or (iii) one or more loans to a
Participant (other than a Participant who is a director or executive officer for
purposes of Section 13(k) of the Exchange Act) to permit exercise of, or the
payment of any tax liability with respect to, any Award.

(d) Termination of Service. The Committee shall determine the effect on an Award
of the disability, death, retirement or other termination of employment or other
service of a Participant and the extent to which, and the period during which,
the Participant’s legal representative, guardian or Designated Beneficiary may
receive payment



--------------------------------------------------------------------------------

of an Award or exercise rights thereunder. Unless the Committee otherwise
provides in any case, a Participant’s employment or other service shall have
terminated for purposes of this Plan at the time the entity by which the
Participant is employed or to which he or she renders such service ceases to be
an Affiliate of the Company.

(e) Change-in-Control. In order to preserve a Participant’s rights under an
Award in the event of a change-in-control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take one or more of the following actions: (i) provide
for the acceleration of any time period relating to the exercise or payment of
the Award, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the change-in-control, (iii) adjust the terms of the Award in a manner
determined by the Committee to reflect the change-in-control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) make such other provision as the Committee may consider equitable to
Participants and in the best interests of the Company.

(f) Transferability. In the discretion of the Committee, any Award may be made
transferable upon such terms and conditions and to such extent as the Committee
determines, provided that Incentive Stock Options may be transferable only to
the extent permitted by the Code. The Committee may in its discretion waive any
restriction on transferability.

(g) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant hereunder or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of retention or delivery.

(h) Foreign National Awards. Notwithstanding anything to the contrary contained
in this Plan, Awards may be made to Participants who are foreign nationals or
employed or performing services outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws.

(i) Amendment of Award. Except as provided in Section 8(j) and Section 8(l), the
Committee may amend, modify, or terminate any outstanding Award, including
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization and converting an Incentive Stock Option to
a Nonstatutory Stock Option. Any such action shall require the Participant’s
consent unless:

(i) in the case of a termination of, or a reduction in the number of shares
issuable under, an Option, any time period relating to the exercise of such
Option or the eliminated portion, as the case may be, is waived or accelerated
before such termination or reduction (and in such case the Committee may provide
for the Participant to receive cash or other property equal to the net value
that would have been received upon exercise of the terminated Option or the
eliminated portion, as the case may be);

(ii) the Committee determines that the action is permitted by the terms of
Section 8(k);

(iii) the Committee determines that the action is reasonably necessary to comply
with any regulatory, accounting, or exchange or stock market listing
requirement; or

(iv) in any other case, the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant.

(j) No Repricing of Options. Notwithstanding anything to the contrary in the
Plan, the Company shall not engage in any repricing of Options granted under
this Plan without further stockholder approval. For this purpose, the term
“repricing” shall mean any of the following or other action that has the same
effect: (i) lowering the



--------------------------------------------------------------------------------

exercise price of an Option after it is granted, (ii) any other action that is
treated as a repricing under generally accepted accounting principles, or
(iii) canceling an Option at a time when its exercise price exceeds the fair
market value of the underlying stock in exchange for another Option, Restricted
Stock, or other equity of the Company, unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off, or similar corporate
transaction.

(k) Code Section 162(m) Provisions. If the Committee determines at the time an
Award is granted to a Participant that such Participant is, or may be as of the
end of the tax year for which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that the Participant’s right to receive cash, shares of Common Stock, or other
property pursuant to such Award shall be subject to the satisfaction of
Performance Goals during a Performance Period. Prior to the payment of any Award
subject to this Section 8(k), the Committee shall certify in writing that the
Performance Goals and other material terms applicable to such Award were
satisfied. Notwithstanding the attainment of Performance Goals by a Covered
Employee, the Committee shall have the right to reduce (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant. The Committee shall have the power
to impose such other restrictions on Awards subject to this Section 8(k) as it
may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code.

(l) Minimum Vesting Requirements. Each Award under the Plan shall vest in
accordance with a schedule which does not permit more than one-third of each
such Award to vest on each of the three succeeding anniversaries of the date of
grant of the Award. This minimum vesting requirement shall not, however,
preclude the Committee from exercising its discretion to (i) accelerate the
vesting of any Award upon retirement, termination of employment by the Company,
death, or disability, (ii) accelerate the vesting of an Award in accordance with
Section 8(e), (iii) establish a shorter vesting schedule for consultants,
directors, or newly-hired employees, (iv) establish a shorter vesting schedule
for Awards that are granted in exchange for or in lieu of the right to receive
the payment of an equivalent amount of salary, bonus, or other cash
compensation, (v) establish a shorter performance-based vesting schedule,
including a schedule in accordance with Section 8(k). or (vi) grant Awards of
Unrestricted Stock in accordance with Section 7.

 

9. Certain Definitions.

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has another significant
financial interest as determined by the Committee.

“Award” means any Option, Stock Equivalent, Restricted Stock, Unrestricted
Stock, or Foreign National Award granted under the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

“Committee” means any committee of one or more directors appointed by the Board
to administer the Plan or a specified portion thereof. Unless otherwise
determined by the Board, if a Committee is authorized to grant Awards to a
Reporting Person or a Covered Employee it shall be comprised of not less than
two directors, each of whom shall be a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act or an “outside director” within the
meaning of Section 162(m) of the Code, respectively.

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

“Company” means GTC Biotherapeutics, Inc., a Massachusetts corporation and,
unless the context otherwise requires, includes each “subsidiary corporation” of
GTC Biotherapeutics, Inc., as defined in Section 424(f) of the Code, from time
to time.



--------------------------------------------------------------------------------

“Covered Employee” means, at any time that Section 162(m) of the Code applies to
the Company, a “covered employee” within the meaning of such section.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any subsidiary of the Company.

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

“Performance Goals” means with respect to any Performance Period, one or more
objective performance goals based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period as
shall meet the requirements to be considered “pre-established performance goals”
for purposes of Code Section 162(m): (i) increases in the price of the Common
Stock, (ii) product or service sales or market share, (iii) revenues,
(iv) return on equity, assets, or capital, (v) economic profit (economic value
added), (vi) total shareholder return, (vii) costs, (viii) expenses,
(ix) margins, (x) earnings or earnings per share, (xi) cash flow, (xii) cash
balances (xiii) customer satisfaction, (xiv) operating profit, (xv) research and
development progress, (xvi) clinical trial progress, (xvii) licensing,
(xviii) product development, (xix) manufacturing, or (xx) any combination of the
foregoing, including without limitation, goals based on any of such measures
relative to appropriate peer groups or market indices. Such Performance Goals
may be particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.

“Performance Period” means the period of service designated by the Committee
applicable to an Award subject to Section 8(k) during which the Performance
Goals will be measured.

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

10. Miscellaneous.

(a) No Right to Employment. No person shall have any claim or right to be
granted an Award. Neither the adoption, maintenance, nor operation of the Plan
nor any Award hereunder shall confer upon any employee or consultant of the
Company or of any Affiliate any right with respect to the continuance of his/
her employment by or other service with the Company or any such Affiliate nor
shall they interfere with the rights of the Company or Affiliate to terminate
any employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company or any Affiliate.

(b) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued under the Plan until he
or she becomes the holder thereof. A Participant to whom Common Stock is awarded
shall be considered a stockholder of the Company at the time of the Award except
as otherwise provided in the applicable Award.



--------------------------------------------------------------------------------

(c) Amendment of Plan. Subject to Section 8(j) and Section 8(l), the Board may
amend, suspend, or terminate the Plan or any portion thereof at any time,
subject to such stockholder approval as the Board determines to be necessary or
advisable.

(d) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.

(e) Effective Date and Term of Plan. The Plan has been approved most recently by
the stockholders of the Company on May 23, 2007. This amendment and restatement
of the Plan shall be effective on the date it is approved by the stockholders of
the Company. Unless earlier terminated by the Board, or extended by approval of
the stockholders, the term of the Plan shall expire on the tenth anniversary of
the effective date of the most recent stockholder approval for purposes of
Section 422 of the Code and the regulations thereunder, and no further Awards
hereunder shall be made thereafter.